 Case: 1:16-cv-08637 Document #: 4192 Filed: 01/21/21 Page 1 of 3 PageID #:277531




                           UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION



In re Broiler Chicken Antitrust Litigation,
Case No: 16-cv-08637


JOHN SOULES FOODS, INC. and JOHN                         Case No. 21-cv-00054
SOULES ACQUISITIONS LLC,
                                                         Judge Thomas M. Durkin
               Plaintiffs,                               Magistrate Judge Jeffrey T. Gilbert

v.                                                       JURY TRIAL DEMANDED

AGRI STATS, INC., et al.,

               Defendants.


                                   AMENDED COMPLAINT

       1.      Plaintiff John Soules Foods, Inc., is a Texas corporation with its principal place of

business in Tyler, Texas, and Plaintiff John Soules Acquisitions, LLC is a Georgia limited liability

company with its principal place of business in Gainesville, Georgia, which on or around

November 17, 2014, acquired the assets of Pro View Foods, LLC, and its affiliates, including

claims that are the subject of this action (collectively “John Soules Foods” or “Plaintiffs”). John

Soules Foods, a direct purchaser of Broilers from several producer Defendants, brings this action

under the federal antitrust laws against the Defendants identified below

       2.      Pursuant to Federal Rule of Civil Procedure 15(a)(1), Plaintiffs hereby amend their

Complaint (ECF 1) in Case No. 21-cv-00054, to name the following Defendants: Utrecht-America

Holdings, Inc. and its subsidiaries, Rabo AgriFinance LLC, Rabobank USA Financial Corporation,

and Utrecht-America Finance Co. (collectively “Rabobank”).
    Case: 1:16-cv-08637 Document #: 4192 Filed: 01/21/21 Page 2 of 3 PageID #:277532




           3.      Plaintiffs incorporate by reference the factual allegations and reservations of rights

contained in the Direct Action Plaintiffs’ Consolidated Complaint and Demand for Jury Trial, filed

in In re Broiler Antitrust Litigation, Case No. 1:16-cv-08637 (ECF 3922, 3924) (“DAP

Consolidated Complaint”),1 and amend their row to be added in Section II’s Chart of Direct-Action

Plaintiff Cases as follows:

         Plaintiff Name          Named Defendants2         Named Co-Conspirators       Causes of Action
    John Soules Foods, Inc.;   Agri Stats; Amick, Case;    Fieldale                Count I (Sherman Act
    John Soules Acquisitions   Claxton; Foster Farms;                              Claim for all
    LLC                        George’s; Harrison; House                           Anticompetitive Conduct);
                               of Raeford; Keystone;                               Count II (Sherman Act
                               Koch; Mar-Jac;                                      Claim for Output
                               Mountaire; O.K. Foods;                              Restriction); Count III
                               Peco; Perdue; Pilgrim’s                             (Sherman Act for GA
                               Pride; Sanderson;                                   Dock Manipulation)
                               Simmons; Tyson; Wayne;
                               Rabobank


           4.      Plaintiffs also incorporate by reference the allegations against Rabobank contained

in the Amended Complaints filed by Sysco Corporation (Case No. 1:16-cv-08637; ECF 4151,

4159) and US Foods, Inc. (Case No. 1:16-cv-08637, ECF 4153, 4160).

                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request that the Court:

           A.      Enter joint and several judgments against all Defendants in favor of Plaintiffs;

           B.      Award Plaintiffs treble damages, of an amount to be determined at trial, to the

maximum extent allowed under the federal antitrust laws;


1
   The DAP Consolidated Complaint is in the process of being amended to reflect ECF 4139 and
the addition of DAPs which have filed complaints since the DAP Consolidated Complaint was
filed. When the amended DAP Consolidated Complaint is filed, it will reflect the amendments
included herein.
2
  The Defendants and Co-Conspirators named in this Complaint include the entire family of each
Defendant or Co-Conspirator in this table, identified in Section IV of ECF 3922/ECF 3924. With
regard to Amick, George’s, and Peco, Plaintiffs are asserting non-released claims.


                                                       2
 Case: 1:16-cv-08637 Document #: 4192 Filed: 01/21/21 Page 3 of 3 PageID #:277533




       C.      Award Plaintiffs post-judgment interest as provided by law, with such interest to

be awarded at the highest legal rate;

       D.      Award Plaintiffs their attorneys’ fees, litigation expenses, and costs, as provided by

law;

       E.      Grant Plaintiffs such other and further relief to which Plaintiffs are entitled.

                                        JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs demand a trial by jury on all of

their claims and issues so triable.

Dated: January 21, 2021                           Respectfully submitted,

                                                  /s/ Scott E. Gant
                                                  Scott E. Gant
                                                  BOIES SCHILLER FLEXNER LLP
                                                  1401 New York Avenue, NW
                                                  Washington, DC 20005
                                                  Tel: (202) 237-2727
                                                  Fax: (202) 237-6131
                                                  Email: sgant@bsfllp.com

                                                  Colleen A. Harrison
                                                  BOIES SCHILLER FLEXNER LLP
                                                  333 Main Street
                                                  Armonk, NY 10504
                                                  Tel: (914) 749-8204
                                                  Email: charrison@bsfllp.com

                                                  Counsel for John Soules Foods, Inc.
                                                  and John Soules Acquisitions LLC




                                                  3
